                                          Case 5:18-cv-03476-EJD Document 86 Filed 04/19/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7
                                        CHRISTINE CUMMING, et al.,
                                   8                                                         Case No. 5:18-cv-03476-EJD
                                                       Plaintiffs,
                                   9                                                         BRIEFING SCHEDULING ORDER
                                                v.
                                  10
                                        BIG PICTURE LOANS, LLC, et al.,
                                  11
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          In anticipation of the completion of jurisdictional discovery by June 7, 2019, pursuant to

                                  14   Magistrate Judge Cousins’ order (Dkt. No. 64), the court RESETS the hearing date for the pending

                                  15   motions (Dkt. Nos. 29, 30, 31, 33, 35) to July 18, 2019 at 9:00 a.m. Plaintiffs shall file and serve

                                  16   their oppositions no later than June 21, 2019. Defendants shall file and serve their replies no later

                                  17   than July 5, 2019.

                                  18          IT IS SO ORDERED.

                                  19   Dated: April 19, 2019

                                  20                                                    ______________________________________
                                                                                        EDWARD J. DAVILA
                                  21                                                    United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28   Case No.: 5:18-cv-03476-EJD
                                       BRIEFING SCHEDULING ORDER
                                                                                         1
